DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 07/14/2022 has been received and considered. Claims 1-6 are presented for examination.

Claim Objections
Claim 1, line(s) 5 refer to the term “the at least program”, it would be better as “the at least one program” to avoid any possible antecedent issues. 
As to claims 3, 5, they are objected for the same deficiency. 
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Christof Sinn, (Sinn hereinafter) U.S. Pre–Grant publication 20030052882, taken in view of Kouhei Kuribara, (Kuribara hereinafter) U.S. Pre–Grant publication 20180211442, and further in view of James B. Castle, (Castle hereinafter) U.S. Patent 8645086.
As to claim 1, Sinn discloses a machining simulator that virtually executes a Computerized Numerical Control (CNC) program (see "[0003] In CNC-controlled processing machines, a workpiece… is first modeled using a CAD system and thereafter converted into an equivalent CNC parts program. The resulting CNC parts programs and/or the CAD model then correspond to perfect processing commands for the processing machine. The CNC programs is then loaded into a CNC controller and the processing machine is controlled according to the CNC program") to simulate a machining result (see '[0010]… manufacturing operation… carried out "virtually … number of prototypes… significantly reduced through simulation and virtual production which saves costs'), the machining simulator (see "[0019] For simulating machining in three coordinate axes… [0020]… in the course of virtual manufacturing of a workpiece according to different machining instructions") comprising: a non-transitory memory configured to store at least one program; and a hardware processor configured to execute the at least program and control the machining simulator (see "[0021]… a device… for implementing the method for differential visualization of two three-dimensional contoured surfaces, in particular of workpieces. The device can be a digital simulation computer, which includes application software" to: virtually execute a plurality of CNC programs (see "[0003] In CNC-controlled processing machines, a workpiece… is first modeled using a CAD system and thereafter converted into an equivalent CNC parts program. The resulting CNC parts programs and/or the CAD model then correspond to perfect processing commands for the processing machine. The CNC programs is then loaded into a CNC controller and the processing machine is controlled according to the CNC program") to generate 3D models from respective machining results obtained (see "[0033] In an actual milling operation, the cutter F moves according to the programmed path of the center of the cutter (cutter path FB). The cutter hereby removes material from the blank workpiece. The workpiece to be manufactured remains as residual material at the end of the machining process… virtual cutter F also moves along the defined cutter path FB and cuts the blank workpiece which is modeled"); specify a predetermined coordinate common to a generated plurality of the 3D models as a reference position (see "[0018] The grid surfaces… produced by defining a family of straight lines extending parallel to a first coordinate axis in three-dimensional space and modeling a blank workpiece using the family of straight lines")… generate a ; and control display of at least one of the superimposed model generated and the  (see "superimposed model" as "further simulation with a slightly changed NC machining program… output from a corresponding fine interpolator", "[0037] Based on the determined contour points, a grid surface, e.g., a triangular grid, is formed, which describes the surface of the workpiece and can be rendered on a graphics display. It will be assumed in the following that two such grid surfaces are present, describing two different workpiece surfaces, for example, the resulting surfaces of a first simulation of machining a workpiece with a first NC machining program or a further simulation with a slightly changed NC machining program, or a first surface based on parts program data and the same surface based on an output from a corresponding fine interpolator. The differences between both grid surfaces are visualized according to the invention in order to evaluate the resultant surface quality of the workpiece before the workpiece is actually machined").
While Sinn discloses "superimposed model" as "further simulation with a slightly changed NC machining program… output from a corresponding fine interpolator", Sinn fails to disclose generate a superimposed model in which the 3D models are superimposed at the reference position.
Kuribara discloses generate a superimposed model in which the 3D models are superimposed at the reference position (see "[0043]… 3D models can also be created and displayed in a superimposed manner for the tool (tip portion thereof, in particular), a part of the machine tool. [0044]… displaying the partial 3D model on the actual workpiece in a superimposed manner").
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Kuribara with Sinn, because Kuribara discloses "[0043]… 3D models can also be created and displayed in a superimposed manner for the tool (tip portion thereof, in particular), a part of the machine tool", and as a result, Kuribara reports that "[0044]… in displaying the partial 3D model on the actual workpiece in a superimposed manner, processing may be performed to increase the transparency of a part that defines the boundary to the actual workpiece… [0045] Consequently, the actual workpiece and the partial 3D model can be more seamlessly displayed in a superimposed manner".
While Sinn and Kuribara disclose a difference, Sinn and Kuribara fail to disclose a finite difference.
Castle discloses a finite difference (see “workpiece model… a finite difference model" (see col. 10, lines 13-19).
Sinn, Kuribara, and Castle are analogous art because they are related to machining modeling/simulation.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Castle with Sinn and Kuribara, because Castle computes "predicted distortion and/or predicted residual stress in the workpiece… resulting from application of the calibrated stress function… to the workpiece model… at the calibrated stress magnitude… and corresponding depth", and as a result, Castle reports that "the results of the predicted distortion and/or predicted residual stress in the workpiece 80 may be transmitted to… a display device 514 which may display a computer simulation of the workpiece model 92 predicted distortion and/or predicted residual stress in the workpiece" (see col. 18, line 53 to col. 19, line 1).
As to claim 2, Sinn discloses wherein the machining simulator specifies a plurality of coordinates common to the 3D models as the reference position (see "[0018] The grid surfaces… produced by defining a family of straight lines extending parallel to a first coordinate axis in three-dimensional space and modeling a blank workpiece using the family of straight lines").
As to claim 3, Sinn discloses wherein the hardware processor is configured to execute the at least program to further specify a machining program corresponding to the (see "[0003] In CNC-controlled processing machines, a workpiece… is first modeled using a CAD system and thereafter converted into an equivalent CNC parts program. The resulting CNC parts programs and/or the CAD model then correspond to perfect processing commands for the processing machine. The CNC programs is then loaded into a CNC controller and the processing machine is controlled according to the CNC program"), wherein the machining simulator controls display of a specified machining program (see "[0023]… first grid and the second grid can be triangular grids, with the second grid surface corresponding to one of the NC program data, a control output and an actual position value. The grid surface consisting of triangles… computed from the computed contour points. The grid is subsequently supplied to a visualization component, for example a computer with a corresponding graphics display").
Castle discloses a finite difference (see “workpiece model… a finite difference model" (see col. 10, lines 13-19).
As to claim 4, Kuribara discloses wherein machining simulator generates the 3D models for each version of the plurality of CNC programs, and superimposes the 3D models generated for each version (see "[0021]… complements the model data generated by the mapping unit 110 by a 3D model of the workpiece and performs processing for causing the display unit 140 to display it. Specifically, the complementary unit 120 previously holds 3D model data (typically CAD data or NC data) of the workpiece in a storage area… and performs rendering such that the 3D model data is superimposed on model data created based on an actual workpiece").
As to claim 5, Sinn discloses wherein the hardware processor is configured to execute the at least program to specify a vertex coordinate of a vertex in a corresponding relationship in respective superimposed 3D models (see "vertex" as intersection, "[0018] The grid surfaces… produced by defining a family of straight lines extending parallel to a first coordinate axis in three-dimensional space and modeling a blank workpiece using the family of straight lines. The family of straight lines can then be intersected with a virtual machining tool according to a predetermined machining path to form scanned volumes, whereby a grid surface corresponding to a workpiece contour is then formed from the resulting points of intersection of all scanned volumes"); detect a deviation between 3D models of specified vertex coordinates of vertices; and calculate a size of a detected deviation (see "detects" as "determined" and "vertex" as intersection, "[0040] A difference volume can be easily determined by connecting the associated points of intersection between the first grid surface FN1 and four adjacent lines of the family which form the corners of a rectangle (in special situations a square). The same is done for the second grid surface FN2. Thereafter, the volume enclosed between the two planes is determined (see, for example, the exemplary partial volumes TVl, ... , TVn depicted in FIG. 3). This is done until all the lines of the family have been accounted for"), wherein the machining simulator controls display (see "[0042] The determined spatial difference of the contours… visualized together with the contour points of one of the two grid surfaces, for example, by graphically rendering the grid surface on a display") of a size of a calculated deviation (see "[0007]… visualization environment… allows a better evaluation of the contours of several different workpieces calculated by the simulation system or of the differences between the actually produced workpiece and the desired workpiece").
As to claim 6, this claim recites computer-readable storage medium encoded with a machining simulation program that causes a computer to function as the system of claim 1. Sinn discloses "[0021]… a device… for implementing the method for differential visualization of two three-dimensional contoured surfaces, in particular of workpieces. The device can be a digital simulation computer, which includes application software" performing operations of the system of claim 1. Therefore, claim 6 is rejected for the same reasons given above.

Response to Arguments
Regarding the Claim Interpretations, the amendment corrected all issues and the Claim Interpretations are withdrawn.
Regarding the rejections under 112, the amendment corrected all deficiencies, and those objections are withdrawn.
Regarding the Claim Objections, the amendment corrected all deficiencies, and those objections are withdrawn.
Regarding the rejections under 103, Applicant argues, (see page 6, 6th paragraph to page 9, 1st paragraph):
‘… there is a need to visually know the overall finite differences in the machining results.
… independent claims 1 and 6, it is possible to specify the reference position of the 3D model in figure units, and the figures can be aligned to generate the finite difference model. Therefore, it is possible to output a visually comprehensible finite difference model to visually know the overall finite differences in machining results… 
Sinn in paragraph [0017] discloses… 
… Sinn… at best discloses or suggests that differences between grid surfaces are visualized in order to evaluate a resultant surface quality of the workpiece before being machined…
… Castle… merely discloses that a workpiece model may comprise, without limitation, a finite difference model of the workpiece.
Thus, the Applicant asserts that the combination of Sinn and Castle still fails to disclose or suggest at least the following features similarly recited in independent claims 1 and 6:
" ... specify a predetermined coordinate of a vertex common to the 3D models generated as a reference position;
generate a superimposed model in which the 3D models are superimposed at the reference position;
generate a finite difference model obtained by taking a finite difference of the 3D models included in the superimposed model generated...."…’

Examiner's response: Applicant's argument ('Sinn… at best discloses or suggests that… … Castle… merely discloses that') is not persuasive, because Applicant argues against the first reference by itself without taking into account the limitations that the second reference discloses. Then, Applicant argues against the second reference by itself without taking into account the limitations that the first reference discloses. None of Applicant's arguments do address the previous rejection as a combination of 3, instead of only 2, references. 
As to Applicant's arguments, ('Sinn in paragraph [0017] discloses…'), they are not persuasive, since Applicant's arguments steer the reader towards disclosures not relied upon by the Examiner as disclosing any claimed limitations. 
Applicant's arguments merely regurgitate the claims language. Applicant's statement ('… the following features similarly recited in independent claims 1 and 6…) merely points out what a claim recites. Applicant's comments are without supporting argument or rationale. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the claims avoid such references or objections.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hiromitsu Kadokura, U.S. Patent 10921789, teaches 'calculate the differences between the actual measurement positions of measurement spots and the preset reference position of the measurement spots and calculate the accuracy data S2 of the respective parts of a machine to which a component… to be subjected to finish machining is attached from the calculated differences' (see col. 5, lines 22-31).
Jiro Kinoshita, U.S. Patent 5416715, teaches "CNC machine tools with a graphic display include… graphically checking for interference between machining cutters that cut a workpiece or between area a cutter and a work-piece clamp (chuck), before machining the workpiece in accordance with an NC program, by means of CRT display showing simulation of the machining process of the workpiece as graphical images so that operators can find the interference" (see col. 1, lines 17-25).
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		10/31/22Primary Examiner, Art Unit 2146